MEMORANDUM OPINION
                                         No. 04-10-00525-CV

                               IN THE INTEREST OF T.L., A Child

                     From the 408th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2009-PA-00761
                        Honorable Charles E. Montemayor, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: October 27, 2010

DISMISSED

           A filing fee of $175.00 was due from appellant Westley Lankford when this appeal was

filed but the fee was not paid. Rule 5 of the Texas Rules of Appellate Procedure provides:

           A party who is not excused by statute or these rules from paying costs must pay—
           at the time an item is presented for filing—whatever fees are required by statute
           or Supreme Court order. The appellate court may enforce this rule by any order
           that is just.

TEX. R. APP. P. 5.

           Accordingly, on September 16, 2010, this court ordered appellant to either: (1) pay the

applicable filing fee, or (2) provide written proof to this court that he is excused by statute or the

Rules of Appellate Procedure from paying the fee. See TEX. R. APP. P. 20.1 (providing that

indigent party who complies with provisions of that rule may proceed without advance payment
                                                                                   04-10-00525-CV


of costs). Our order informed appellant that if he failed to provide such written proof within the

time ordered, this appeal would be dismissed. See TEX. R. APP. P. 42.3(c). Appellant has not

responded.   Accordingly, this appeal is dismissed.      Costs of appeal are assessed against

appellant.



                                                 PER CURIAM




                                               -2-